ON REHEARING
BRADLEY, Judge.
In her application for rehearing, the wife argues that the deed in question was recorded in the Judge of Probate’s Office in Jefferson County, Alabama. This information appears for the first time in wife’s application for rehearing. There is nothing in the record on appeal to indicate that the deed was so recorded, and the wife concedes that the record does not contain such information.
In the absence of evidence in the record on appeal that the deed in question was recorded as suggested in wife’s application for rehearing, this court is without authority to consider that the deed was so record*86ed. Hinds v. Hinds, 415 So.2d 1122 (Ala.Civ.App.1982).
OPINION EXTENDED.
APPLICATION FOR REHEARING OVERRULED.
WRIGHT, P.J., and HOLMES, J., concur.